F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                        UNITED STATES CO URT O F APPEALS
                                                                      February 15, 2007
                                  TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                         Clerk of Court


 HARVEY BRUCE ANNIS, a
 W yoming national,

           Plaintiff-Appellant,
 v.                                                       No. 06-8069
 M ARY ANN COLLINS, Natrona                         (D.C. No. 06-CV-96-D)
 County Clerk,                                          (D. W yoming)

           Defendant-Appellee,

 and


 R OSS LAY ,

           Defendant.



                              OR D ER AND JUDGM ENT *


Before BRISCO E, M cK AY, and M cCO NNELL, Circuit Judges.


       Harvey Bruce Annis (Annis) appeals from the district court’s dismissal of

his pro se complaint for lack of subject matter jurisdiction and for failure to state

a claim upon which relief can be granted. Annis alleged that M ary Ann Collins



       *
        This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
(Collins), county clerk in Natrona County, W yoming, unlawfully filed tax liens

against A nnis’ property and that Ross Lay (Lay) wrongfully aided Collins in this

regard. In response to A nnis’ appeal, Collins filed a motion for sanctions,

requesting attorney fees and costs incurred in defending the appeal. W e have

jurisdiction pursuant to 28 U.S.C. § 1291 and because Annis advances no non-

frivolous grounds on appeal, we affirm the district court’s dismissal and grant

Collins’ motion for sanctions.

      Annis filed a complaint, entitled “Claim of Fraudulent Conveyance and

Trespass of Land Title,” asserting that Collins, as Natrona County Clerk,

improperly filed various federal tax liens against his property which w ere

allegedly “deceptive, fictitious, fraudulent, noncompliant instruments presented

by the Internal Revenue Service.” A ppx., Doc. 1, p. 1. As for Lay, Annis

asserted that he “secured a ‘Quitclaim Deed’ . . . which has been manufactured

through [a] chain of actions which are noncompliant and unlawful.” Id. at 3.

Annis sought a declaration that his land patent was the superior title to a certain

tract of land and further sought monetary damages from the defendants. Id. at 4.

      Collins filed a motion to dismiss for lack of subject matter jurisdiction and

for failure to state a claim upon which relief can be granted. Annis filed a

response and a one page “Notice to Recuse Judge W illiam Downs [sic],” w herein

Annis essentially argued that the district court judge exhibited prejudice against

him by considering Collins’ motion to dismiss without oral argument and by

                                          -2-
allowing Collins to file a reply brief. Thereafter, the district court entered an

order granting Collins’ motion to dismiss and denying Annis’ motion for recusal.

Specifically, the district court concluded that Annis’ assertion that it could

assume jurisdiction over the case based upon Collins’ oath of office, whereby she

swore to support, obey, and defend the Constitution of the United States, lacked

merit, as did Annis’ assertion that the court had jurisdiction over cases arising

from “the dignity of Land Patents issuing from the United States.” Appx., Doc.

15, p. 2. Absent any other possible basis for federal jurisdiction, the district court

dismissed Annis’ action. Alternatively, the district court found that Annis failed

to state a claim upon which relief could be granted.

      W e review de novo a district court’s dismissal of an action under Rule

12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. Tsosie v. United

States, 452 F.3d 1161, 1163 (10th Cir. 2006). Annis contends that the district

court erred in two regards. First, he argues that the district court should have

taken up his motion for recusal before ruling on Collins’ motion to dismiss.

Second, Annis argues that the district court erred in dismissing his action without

acknowledging that Lay was in default for refusing to accept service of process.

      W e conclude that neither of these arguments has any merit, but, more

importantly, Annis fails to challenge the district court’s determination that it

lacked subject matter jurisdiction over his action. A controversy involving land

has never been regarded as presenting a federal question merely because one of

                                          -3-
the parties to it has derived his title from a patent or under an act of Congress.

See, e.g., Oneida Indian Nation v. County of Oneida, 414 U.S. 661, 676 (1974);

Virgin v. County of San Luis Obispo, 201 F.3d 1141, 1143 (9th Cir. 2000).

M oreover, we are unaware of any legal support for the proposition that a federal

court may assume subject matter jurisdiction over an action if a named defendant

once sw ore an oath to defend the Constitution. See Nicodemus v. Union Pacific

Corp., 440 F.3d 1227, 1232 (10th Cir. 2006) (“A case arises under federal law if

its ‘well-pleaded complaint establishes either that federal law creates the cause of

action or that the plaintiff's right to relief necessarily depends on resolution of a

substantial question of federal law.’”) (citations omitted). Because A nnis’

complaint asserts no other intelligible basis for federal jurisdiction, the district

court lacked subject matter jurisdiction over his claims and properly dismissed his

complaint under Rule 12(b)(1). Accordingly, we need not address its alternative

basis for dismissal under 12(b)(6).

      Collins has also filed a motion for sanctions pursuant to Rule 38 of the

Federal Rules of Appellate Procedure. Collins seeks a sanction against A nnis in

the amount of $1,454.55, which is the total of the attorney fees and costs

expended by Collins in the defense of this appeal. Under Rule 38, “[i]f a court of

appeals determines that an appeal is frivolous, it may, after a separately filed

motion . . . and reasonable opportunity to respond, aw ard just damages and single

or double costs to the appellee.” Annis’ pro se status is not a bar to such

                                           -4-
sanctions. Haw orth v. Royal, 347 F.3d 1189, 1192 (10th Cir. 2003).

      Because Annis’ appeal is frivolous, sanctions are appropriate. Collins states

she refrained from seeking sanctions at the district court level due to A nnis’ pro

se status. However, Collins now argues that after the district court’s clear

explanation of the law, a reasonable person would have recognized the infirmities

of his position. Instead, Annis pursued his claims by filing this appeal. We note

that Annis’ appellate briefing presents arguments which are lacking in any factual

or legal support, and which again force Collins to needlessly respond. Further,

Annis’ response to Collins’ motion for sanctions merely lists a series of Collins’

alleged wrongdoings without addressing the request for sanctions on its merits.

W e grant Collins’ motion and, having received no objection to the reasonableness

of the amount requested, order Annis to pay the sanctions sought.

      Accordingly, we AFFIRM the district court’s dismissal, GRANT Collins’

motion for sanctions, and award Collins $1,454.55 in sanctions.


                                                Entered for the Court


                                                M ary Beck Briscoe
                                                Circuit Judge




                                          -5-